
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.17


October 7, 2004                        

Mr. Paul Fusco
[address omitted]

Dear Paul:

        This letter will confirm our understanding of the arrangements under
which your employment with the Company is terminated. The terms and conditions
of the termination of your employment with the Company are set out below.

1.The parties hereby acknowledge and confirm that your employment with the
Company is terminated effective as of October 22, 2004 (the "Termination Date").

2.Subject to this Agreement becoming effective (as described in Paragraph 18
hereof), the Company will continue to pay you your base salary of $275,000 per
annum for the twelve (12) month period beginning on the day immediately
following the Termination Date ("Severance Period"), payable in accordance with
the Company's regular payroll practices for its employees. You will also
continue to have medical coverage during the Severance Period on the same terms
and conditions as medical coverage is then made available to the employees of
the Company. The foregoing payments shall be reduced by any required tax
withholdings and shall not be taken into account as compensation and no service
credit shall be given after the Termination Date for purposes of determining the
benefits payable under any other plan, program, agreement or arrangement of the
Company. You acknowledge that, except for the foregoing payments, you are not
entitled to any payment by the Company in the nature of either severance or
termination pay or other compensation of any kind.

3.As of the Termination Date, you have vested options to purchase 3,200 shares
of Common Stock ("Common Stock") of J. Crew Group, Inc. ("Parent") at $10.00 per
share, 8,800 shares of Common Stock at $11.00 per share, 3,000 shares of Common
Stock at $19.18 per share, 4,000 shares of Common Stock at $10.65 per share and
3,750 shares of Common Stock at $6.82 per share (collectively, the "Vested
Options"). In addition, you have unvested options to purchase 800 shares of
Common Stock at $10.00 per share, 2,200 shares of Common Stock at $11.00 per
share, 2,000 shares of Common Stock at $19.18 per share, 6,000 shares of Common
Stock at $10.65 per share and 16,250 shares of Common Stock at $6.82 per share
(collectively, the "Unvested Options"). You acknowledge that all of the Vested
Options will terminate 90 days after the Termination Date and that all of the
Unvested Options terminate effective immediately, in accordance with the
provisions of your stock option agreements with Parent and the J. Crew
Group, Inc. 1997 Stock Option Plan, as amended (the "Option Plan"). All of the
shares of Common Stock that may be acquired by you pursuant to your vested
options shall be subject to the Stockholders' Agreement attached to the Option
Plan as Exhibit B.

4.By signing this Agreement, you agree that in exchange for the consideration
set forth herein, you hereby voluntarily, fully and unconditionally release and
forever discharge the Company, Parent, their present and former parent
corporation(s), subsidiaries, divisions, affiliates and otherwise related
entities and their respective incumbent and former employees, directors, plan
administrators, officers and agents, individually and in their official
capacities (collectively, the "Releasees"), from any and all charges, actions,
causes of action, demands, debts, dues, bonds, accounts, covenants, contracts,
liabilities, or damages of any nature whatsoever, whether now known or claimed,
to whomever made, which you have or may have against any or all of the Releasees
for or by reason of any cause, nature or thing whatsoever, up to the present
time, arising out of or related to your employment with the Company or the
termination of such employment, including, by way of examples and without
limiting the broadest application of the foregoing, any actions, causes of
action, or claims under any contract or federal, state or local decisional law,
statues, regulations or constitutions, any claims for notice, pay in lieu of
notice,

--------------------------------------------------------------------------------



wrongful dismissal, breach of contract, defamation or other tortious conduct,
discrimination on the basis of actual or perceived disability, age, sex, race or
any other factor (including, without limitation, any claim pursuant to Title VII
of the Civil Rights Act of 1964, Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, as amended, the Family and Medical
Act of 1993, the Equal Pay Act of 1963, the Fair Labor Standards Act, the State,
City and local laws of New York, and the equal employment law or laws of the
state and/or city in which you work), any claim pursuant to any other applicable
employment standards or human rights legislation or for severance pay, salary,
bonus, incentive or additional compensation, vacation pay, insurance, other
benefits, interest, and/or attorney's fees. You acknowledge that this general
release is not made in connection with an exit incentive or other employment
termination program offered to a group or class of employees.

If you have made or should hereafter make any complaint, charge, claim,
allegation or demand, or commence or threaten to commence any action, complaint,
charge, claim or proceeding, against any or all of the Releasees for or by
reason of any cause, matter or thing whatsoever existing up to the present time,
this Agreement may be raised as and shall constitute a complete bar to any such
action, complaint, charge, claim, allegation or proceeding, and, subject to a
favorable ruling by a tribunal of final jurisdiction, the Releasees shall
recover from you, and you shall pay to the Releasees, all costs incurred by
them, including their attorneys' fees, as a consequence of any such action,
complaint charge, claim, allegation or proceeding; provided, however, that this
shall not limit you from enforcing your rights under this Agreement, and in the
event any action is commenced to enforce your rights under this Agreement, each
party shall bear its own legal fees and expenses; and provided further, however,
that this is not intended to interfere with your right to file a charge with the
Equal Employment Opportunity Commission ("EEOC") in connection with any claim
you believe you may have against any Releasee. However, by signing this
Agreement, you agree to waive any right to recover in any proceeding you may
bring before the EEOC (or any state human rights commission) or in any
proceeding brought by the EEOC (or any state human rights commission) on your
behalf.

You specifically release all claims under the Age Discrimination in Employment
Act ("ADEA") relating to your employment and its termination.

5.You acknowledge that the payments described in Section 2 above that you are
receiving in connection with the foregoing release are in accordance with your
letter agreement, dated June 18, 2001 ("Letter Agreement").

6.You hereby agree and acknowledge that you shall be bound by and comply with
the restrictive covenants provided in Section 3 of the Letter Agreement (the
"Restrictive Covenants"), and that such Restrictive Covenants are hereby made
part of this Agreement as if specifically restated herein and that the payments
described in Section 2 above that you are receiving are subject to and
contingent upon your compliance with Restrictive Covenants. You also agree to be
available to answer any questions and otherwise cooperate with the Company as
reasonable during the Severance Period to assist in any necessary transitions.

7.You acknowledge and agree that, notwithstanding any other provision of this
Agreement, if you breach any of your obligations under this Agreement or any
Restrictive Covenant, (a) you will forfeit your right to receive the payments
and benefits described in Section 2 above (to the extent the payments were not
theretofore paid) and the Company shall be entitled to recover any payments
already made to you or on your behalf, (b) the Vested Options shall expire as of
the date of such breach to the extent not theretofore exercised and, if
exercised as of the date of such breach, you shall immediately reimburse the
Company for the profit upon exercise (such profit calculated as the difference
between the (i) greater of either the Fair Market Value (as defined in the
Option Plan) of a share of Common Stock on the date of exercise or the amount
paid by the

2

--------------------------------------------------------------------------------



Company to you per share of Common Stock for the purchase of the shares acquired
upon exercise, and (ii) exercise price, times the number of options exercised).

8.You hereby agree that the breach of any Restrictive Covenant may cause the
Company to suffer irreparable harm for which money damages would not be an
adequate remedy and therefore, if you breach a Restrictive Covenant, the Company
would be entitled to temporary and permanent injunctive relief in any court of
competent jurisdiction (without the need to post any bond) without prejudice to
any other remedies under this Agreement or otherwise.

9.You agree that, in the event that you are served with legal process or other
request purporting to require you to testify, plead, respond or defend and/or
produce documents at a legal proceeding, threatened proceeding, investigation or
inquiry involving the Releasees, you will: (1) refuse to provide testimony or
documents absent a subpoena, court order or similar process from a regulatory
agency; (2) within three (3) business days or as soon thereafter as practical,
provide oral notification to the Company's General Counsel of your receipt of
such process or request to testify or produce documents; and (3) provide to the
Company's General Counsel by overnight delivery service a copy of all legal
papers and documents served upon you. You further agree that in the event you
are served with such process, you will meet and confer with the Company's
designee(s) in advance of giving such testimony or information. You also agree
to cooperate fully with the Releasees in connection with any existing or future
litigation against the Releasees, whether administrative, civil or criminal in
nature, in which and to the extent the Releasees deem your cooperation
necessary. The Company agrees to reimburse you for your reasonable out-of-pocket
expenses incurred in connection with the performance of your obligations under
this Section 9.

10.This Agreement does not constitute an admission of liability or wrongdoing of
any kind by you or the Company or its affiliates.

11.The terms of this Agreement shall be binding on the parties hereto and their
respective successors, assigns, heirs and representatives.

12.This Agreement, together with your stock option agreements with Parent and
the Option Plan, constitute the entire understanding of the Company and you with
respect to the subject matter hereof and supersedes all prior understandings,
written or oral. The terms of this Agreement may be changed, modified or
discharged only by an instrument in writing signed by the parties hereto. A
failure of the Company or you to insist on strict compliance with any provision
of this Agreement shall not be deemed a waiver of such provision or any other
provision hereof. If any provision of this Agreement is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

13.This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of New York.

14.The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has contributed to its
revision. Accordingly, the rule of construction to the effect that ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor or against either
party.

15.This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which counterpart, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

16.You acknowledge that, by your free and voluntary act of signing below, you
agree to all of the terms of this Agreement and intend to be legally bound
thereby.

3

--------------------------------------------------------------------------------



17.You acknowledge that you have received this Agreement on or before October 7,
2004. You understand that you may consider whether to agree to the terms
contained herein for a period of twenty-one (21) days after the date hereof.
However, the operation of the provisions of Sections 2 through 4 above may be
delayed until you execute this Agreement and return it to the Company and it
becomes effective as provided below. You acknowledge that you have consulted
with an attorney prior to your execution of this Agreement or have determined by
your own free will not to consult with an attorney.

18.This Agreement will become effective, enforceable and irrevocable seven days
after the date on which it is executed by you (the "Effective Date"). During the
seven-day period prior to the Effective Date, you may revoke your agreement to
accept the terms hereof by indicating in writing to the Vice President of Human
Resources your intention to revoke. If you exercise your right to revoke
hereunder, you shall forfeit your right to receive any of the payments and other
benefits provided for herein, and to the extent such payments or benefits have
already been made, you agree that you will immediately reimburse the Company for
the value of such payments and benefits.

        If the foregoing correctly reflects our understanding, please sign the
enclosed copy of this letter agreement, whereupon it will become a binding
agreement between us.

    J. CREW OPERATING CORP.
 
 
By:
/s/ Lynda Markoe

--------------------------------------------------------------------------------

Lynda Markoe
Vice President
Human Resources

Agreed to and accepted:
By:
/s/ Paul Fusco

--------------------------------------------------------------------------------

Paul Fusco
 
 
Dated: 10/18, 2004
Acknowledgment
 
 


STATE OF    New York)
    ss: COUNTY OF    New York)  

        On the 18th day of October, 2004, before me personally came Paul Fusco
who, being by me duly sworn, did depose and say that he resides at [address
omitted], and did acknowledge and represent that he has had an opportunity to
consult with attorneys and other advisers of his choosing regarding the
Agreement set forth above, that he has reviewed all of the terms of the
Agreement and that he fully understands all of its provisions, including without
limitation, the general release and waiver set forth therein.

/s/  ROSEMARY RODRIGUEZ      

--------------------------------------------------------------------------------

Notary Public  
Date:
10/18/04

--------------------------------------------------------------------------------


 

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.17

